Title: To Thomas Jefferson from John Murray Forbes, 19 February 1802
From: Forbes, John Murray
To: Jefferson, Thomas


          
            Sir,
            Philadelphia 19th. Feby. 1802.
          
          Some pressing objects of business having Called me from the Seat of Government immediately after your nomination of me to the Consulate of Hamburg I Called to tender you an imperfect expression of the Sense I have of the honor you have Conferred on me in thus placing me in a Situation of the highest Commercial importance and responsibility and to pledge to you, Sir, my warmest wishes that I may render myself worthy of your Confidence by a faithful discharge of the duties assigned to me by law and by extending, on every occasion, to the protection of our Country men and Commerce the fullest exertion of my feeble talents and influence—I regret that I was not so fortunate as to procure the honor of a personal interview and beg you to accept this expression of my sentiments and to receive the assurances of my most perfect Respect & Consideration
          
            John. M. Forbes
          
        